CASTILLE, Justice,
concurring.
I agree that the Commonwealth Court should be reversed. I also agree that a remand of this case, consistent with the guidelines established by the majority, is appropriate to reevaluate the facts as alleged in this case.
I write separately, however, to advance the simple but critical proposition that the fact finder on remand must equally dispense credibility determinations. Below, both of appellant’s parents with whom she resides offered character testimony. They testified as to appellant’s good character and lack of propensity to engage in the acts of which are the subject of this case. Also, the appellant offered character evidence from prior employers who knew her and had observed her working with children. However, the hearing officer refused to consider testimony of the appellant’s good character. She excluded such testimony because the witnesses preferred by the appellant had no direct knowledge of the events alleged to have occurred on the evening in question. On the other hand, the hearing officer credited the Commonwealth’s witnesses’ testimony although they too had no direct knowledge of the incident at issue. As such, the hearing officer unjustifiably held the two parties’ witnesses to different standards. She subjected the appellant’s witnesses to a “direct knowledge” standard but allowed the Commonwealth’s witnesses to testify freely about events that they directly had no knowledge concerning. Such a disparate application of the admittedly relaxed rules of evidence in administrative hearings cannot withstand this Court’s scrutiny.
Moreover, in Pennsylvania evidence of good character has long been held to be sufficient to raise a reasonable doubt in a criminal proceeding and form the basis of an acquittal in and of itself. Commonwealth v. Scott, 496 Pa. 188, 436 A.2d 607 (1981). Here, the hearing officer refused to consider testimony as to the appellant’s good character. Although the Scott rule is limited to criminal proceedings, its application has a strong foothold in administrative adjudications, and it is especially appropriate in a case in which an adverse decision could seriously injure the appellant’s chances for future professional *128success. See Goldberg v. Kelly, 397 U.S. 254, 269, 90 S.Ct. 1011, 1021, 25 L.Ed.2d 287 (1970); Callahan v. Pennsylvania State Police, 494 Pa. 461, 431 A.2d 946 (1981) (both cases applying criminal due process requirements to administrative proceedings). In the instant case, the hearing officer’s decision may well have been different if she had given weight to appellant’s character testimony.
I also write separately to criticize the lower tribunals’ cavalier treatment of the appellant’s interests in this case. The appellant worked in family counseling and child care since earning her psychology degree in 1987. Her career ambitions were to work with families in crisis. As she seeks employment involving direct contact with children, the Department of Public Welfare must certify to the prospective employer whether an indicated report of abuse was made within the preceding one-year period. 23 Pa.C.S.A. § 6344 (Purdon Supp.1993).1 Although the statute does not per se prevent the appellant from seeking such work, the circulation of an indicated abuse report will effectively deny her and others on this “blacklist” any meaningful opportunity for such work surely for the one-year period of the statute and, perhaps, permanently to the extent its information is made available. On this basis, I would remand with instructions to give the appropriate weight to the testimony proffered by appellant in order to assure a fair hearing for all parties in this matter.
PAPADAKOS, J., joins in this concurring opinion.

. Admittedly, this one-year period has passed, making the issue technically moot. However, it is nonetheless justiciable by this Court under the exception to the mootness doctrine as being capable of repetition, yet evading review. See In re Seegrist, 517 Pa. 568, 539 A.2d 799 (1988).